DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said drive shaft" in line 9.  There is insufficient antecedent basis for this limitation in the claim.


Claim 1 recites the limitation "the independent platforms" in line 12 and 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the movement converter" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the notionally constructed line" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the line of the said arc" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the instrument" in line 11-12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the insert" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the internal area of the platforms" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the continuously rotating driven shaft" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the instrument" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the instrument" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the instrument" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the instrument" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 states that the bearing bristles “contain cells” however it is unclear what a cell is.  Please clarify in the specification and the claims.  
Claim 2 also contains the limitation “platform bearing bristles occasionally six in number, regularly five, normally four and ideally three”.  It is unclear what this is directed to.  The number of bristles, the number of platforms or something else?  Please clarify. 
Claim 2 also contains the limitation that the “cells in variable numbers from ten to twenty, with a diameter also varying from 1.2 to 1.8mm, and ideally 1.4mm”.  This is also unclear as to what is being claimed.  What has this diameter range?
The preamble for claims 1-5 include certain limitations (i.e. antimicrobial additive based on copper nano-particles) that are unclear as to if the applicant intends for them to be part of the claim body.  Applicant should include the limitations that are to be patentable in the body of the claim and not the preamble.  It appears that this is what was intended for claims 6-10 and therefore, if claim 1-5 were to include the antimicrobial property, then claims 6-10 would be duplicating subject matter.  Please clarify and correct.  
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 includes the limitation of a compression spring and a counter spring which are stopped by an upper stop, an intermediate partition and a lower stop which allow the independent platforms to be centered in an idle position.  
The closest prior art of Clemens (USPN 4156620)  teaches all the claimed limitations except for the springs.  It would not have been obvious to modify the prior art to achieve the claimed invention since there is no motivation or teaching to do so.  Therefore, the claims are free from the prior art.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268. The examiner can normally be reached M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAY KARLS/Primary Examiner, Art Unit 3723